Citation Nr: 0006229	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-00 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left hip 
disability.  

2.  Entitlement to an initial disability rating greater than 
10 percent for major depressive disorder for the appeals 
period prior to July 17, 1998.  

3.  Entitlement to a rating in excess of 30 percent for major 
depressive disorder with post traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from March 1981 to March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That determination granted service connection for dysthymia 
and assigned a 10 percent evaluation, effective from March 
10, 1994.  The veteran filed a timely appeal.  In a rating 
decision dated in March 1999, the RO increased the evaluation 
for the psychiatric disabiltiy to 30 percent effective July 
17, 1998.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained. 

2.  No competent evidence has been submitted to show that the 
veteran currently has a left hip disability.  

3.  Prior to July 17, 1998, the veteran's major depression 
with PTSD was manifested by disturbed sleep and complaints of 
difficulty in getting along with others, but with no more 
than mild social and occupational impairment and no evidence 
of decreased work efficiency, or periods of inability to 
perform occupational tasks .

4. The veteran's major depressive disorder with PTSD for the 
period on and after July 17, 1998 is productive of no more 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, and no 
more than definite social and industrial impairment.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
hip disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The criteria for an original evaluation in excess of 10 
percent prior to July 17, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5110(a)(b) (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 9434 (1999), Diagnostic Code 9405 
(1996).

3.  The criteria for a rating in excess of 30 percent for 
major depressive disorder with PTSD have not been met 
subsequent to July 17, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7, Part 4, Diagnostic Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records show that veteran was seen on several 
occasions for left pulled muscle, thigh from August to 
September 1992.  The veteran was seen in September 1992 with 
complaints of left groin pulled muscle with pain on weight 
bearing of the left lower extremity.  It was noted that she 
experienced continued left hip join pain with running.  Full 
range of motion in the joint was noted.  There was no pain 
with strengthening exercises.  The diagnosis was left hip 
musculoskeletal pain.  

The veteran was accorded a VA general medical examination in 
June 1994.  At that time, she denied any swollen, red, or 
tender joints.  There was no reported morning stiffness.  She 
denied any rheumatoid or psoriatic arthritis.  On examination 
of the hip, bilateral hip flexion was to 125 degrees, and hip 
abduction was between 40 and 45 degrees.  These ranges of 
motion were noted to be normal.  There was no diagnosis 
provided.  The examiner noted a normal musculoskeletal 
examination.  



Pertinent Law and Regulations 

The threshold question that must be resolved with regard to 
the veteran's claim of service connection is whether she has 
presented evidence that the claim is well grounded.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the claim is not well grounded, there is no 
further duty on the part of VA to assist the veteran with the 
development of his claim, and it must be denied.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  

A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In 
general, service connection may be granted for disabilities 
incurred in or aggravated during active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The United States Court of Appeals for the Federal Circuit 
has held that: A well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability. Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Analysis

The veteran was diagnosed with left hip musculoskeletal pain 
in 1992.  However, an underlying disability was not 
identified.  This finding could constitute satisfactory 
evidence of one prong of the Caluza test, namely inservice 
injury.  Post-service testing and examinations, particularly 
that conducted on VA examination in June 1994, was normal.  
In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). There is no such evidence 
in this case.  

The veteran would be competent to report a continuity of 
symptomatology from the time of inservice treatment for a hip 
disability to the present.  She has reported that she has 
suffered aches and pain since in the hip joint since service.  
Nevertheless, competent evidence would be necessary to relate 
that symptomatology to a current disability.  Savage.  Again, 
there is no evidence of a current disability.  

Consequently, the Board finds that the claim for a left hip 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a).  In view of the foregoing, the Board finds that no 
further duty to inform him of the evidence necessary to 
submit a well-grounded claim, as mandated by 38 U.S.C.A. § 
5103(a), Beausoliel v. Brown, 8 Vet. App. 69 (1995).

Increased Rating

Service medical records show that the veteran was treated and 
diagnosed with situational anxiety and depression in January 
1985.  In May 1985, she was seen for depression.  In November 
1992, she was diagnosed with dysthymia.  

The veteran was accorded a VA mental disorders examination in 
July 1994.  At that time, she reported crying spells, sleep 
disturbance, problems with energy and interests.  There were 
no reported signs of hopelessness or suicidal ideation.  She 
reported that overall things were looking better.  There was 
no reported abuse of alcohol or drugs.  

Background history:  The veteran reported that she was in an 
abusive relationship with her fiancée and had a bout of 
depression at which time she was treated professionally with 
good results.  In 1994 she began to have suicidal thoughts 
which resulted in a changer in her medication.  She reported 
that one month prior to her examination, she had experienced 
suicidal thoughts related to the breakup with her boyfriend.  
Her medication had been increased and she reported that she 
had been doing well.

She reported that she was a medical lab technician in the 
military.  She reported that she enjoyed her occupation and 
was very satisfied with it, but there were problems with some 
of her co-workers, thus she chose to avoid the stresses.  She 
was currently living with her parents and planned to move to 
the Northeast, where she would resume her career as a lab 
technician.

On examination, she was described as alert and oriented times 
three.  Her speech was coherent and goal directed.  The 
affect and mood was euthymic.  There was no evidence of 
internal preoccupation.  She was cognitively intact.  The 
diagnoses were: Axis I- dysthymia in partial remission, 
history of alcohol abuse in remission; Axis II- personality 
disorder not otherwise specified.  

VA outpatient treatment records dated from October 1994 show 
that the veteran was seen with complaints of depression, 
apathy, irritability, anger, insomnia, overeating, low 
energy, crying spells, poor concentration, anhedonia.  She 
also reported stresses such as sexual harassment and equal 
employment opportunity complaints during service.  On 
examination, she was described as alert and oriented times 
three.  She had good eye contact and fluent speech.  The 
veteran's mood was depressed and reactive.  She had good 
insight and judgment.  There was no evidence of psychosis and 
no evidence of suicidal or homicidal ideation.  The diagnosis 
was dysthymia.  In November 1994, the veteran was described 
as euthymic, cheerful, non-psychotic, and non-suicidal.  The 
impression was dysthymia, improved.  

A VA outpatient treatment record dated in May 1995 shows that 
the veteran was seen at Mental Health Services for 
depression.  The treatment rendered included individual and 
supportive therapy and medication management.  The diagnoses 
were Axis I- dysthymia, Axis II- no diagnosis.  

VA outpatient treatment records dated from January to May 
1995 show that the veteran was seen and evaluated for 
dysthymia.  She was described as pleasant, cheerful, and 
reactive.  There was no evidence of suicidal or homicidal 
ideation.  There was also no evidence of psychosis.  The 
diagnosis was dysthymia-remitted. 

VA outpatient treatment records dated from March to December 
1997 show the following:

In March, the veteran was seen and evaluated for dysthymia.  
At that time, she reported that she was married and had three 
grown stepchildren.  She reported that she was "pretty much a 
loner."  She also reported that a stranger had molested her 
when she was 10 years of age.  There was no reported current 
suicidal ideation, but ideation in the past was noted.  
Mental status examination was within normal limits.  Her mood 
was described as stable with increased sadness when she spoke 
about past sexual abuse.  She was tearful when she spoke 
about her childhood abuse.  She denied audio and visual 
hallucinations.  There was no evidence of psychotic features.  
Good insight was noted.  The impression was dysthymia by 
history, probable episodes of manic depression, rule out 
PTSD.  

In April, the veteran stated that she needed some help in 
dealing with her husband's illness.  It was noted that she 
worked as medical technologist.  The following diagnoses were 
provided: Axis I-depression, PTSD symptoms from harassment, 
including stalking; Axis II- none, Axis III- deferred, Axis 
IV- stress of husband's failing heart and Axis V- GAF-71.

Later the same day the veteran was seen by a VA psychiatrist.  
At that time the veteran reported that she had been out of 
medication for approximately four months due to being 
overseas.  She had recently begun to feel better after she 
started to take her mother's Zoloft.  On examination, she was 
described as alert and her behavior was calm and appropriate.  
She was tearful when she spoke about her husband.  There was 
no evidence of thought disorder and no evidence of suicidal 
ideation.  The diagnoses were major depressive episode, 
moderate and dysthymia by history. 

In May, it was noted that the veteran was feeling much 
better.  She continued to feel fatigued, but she was sleeping 
well.  There was no evidence of suicidal ideation.  The 
diagnoses were major depressive episode, in remission and 
dysthymia by history.  

In June, the veteran was diagnosed with adjustment disorder, 
mixed features as a result of working full time and being 
primary caretaker for her husband with a failing heart.  In 
July, she was diagnosed with adjustment reaction with 
depression.  Also in July, the veteran reported that she 
experienced sexual harassment at four different duty 
assignments during service.  She reported that in some 
incidents the perpetrators were removed, and in all incidents 
an extremely hostile environment followed wherein she felt 
helpless.  The impression was PTSD symptoms associated with 
extreme harassment elicited by similarities in the veteran's 
current situation.  

In August, the veteran reported that she experienced 
nightmares related to her alleged military sexual harassment.  
She reported crying episodes.  She was described as alert and 
calm.  There was no evidence for thought disorder.  The 
impression was major depressive episode, in remission and 
dysthymia by history.  In that same month the veteran was 
described as bright, articulate, and extremely responsible in 
addressing the needs of her husband and the relationship.  It 
was noted that she was coping well.  In September, the 
veteran was described as more stable.  She was also diagnosed 
with PTSD, exacerbated by stressors.  In another September 
session, the veteran reported that she was doing well and was 
taking her medication.  The diagnosis was that the veteran's 
depression was improving.  

The veteran was accorded a VA examination in September 1997.  
At that time, she reported that she was employed as a medical 
technician.  She reported that her husband was hospitalized 
and awaiting a heart transplant.  She reported that she was 
sexually harassed on four different occasions in service.  
She reported that since the incidents, she has not been the 
same.  She reported the following symptomatology: unable to 
get along with others, irritable temper, and feelings of 
discrimination.  She reported sleep deprivation, fatigue, and 
short term memory loss.  

On examination, she was described as tearful, and cried 
throughout the interview.  Her affect was distressed.  She 
was able to learn a list of five words in one trial and 
remembered all five after a fifteen minute delay.  There were 
no problems with naming, following verbal commands, or 
abstracting proverbs.  There was no evidence of psychotic 
disorders including marked mood swings, hallucinations, or 
delusions.  There was evidence of diminished judgment.  

The examiner reported that the veteran's memory was normal on 
examination.  He noted that it was difficult to separate her 
depressive disorder from the underlying personality disorder 
that was also present.  He also noted that a personality 
disorder would account for many of the symptoms reported by 
the veteran.  The veteran's perception of herself as a victim 
was indicative of a personality disorder and one that would 
not necessarily be present in a depressive disorder.  He 
described her as dysphoric.  The diagnoses were Axis I- 
dysthymia, history of alcohol abuse, by report; Axis II- 
personality disorder, not otherwise specified, borderline 
features were noted, Axis III- medication for depression, 
Zoloft, Axis IV- husband's illness, job instability, 
financial strain, Axis V- Global Assessment of Functioning 
(GAF) -75.

In November, it was noted that the veteran continued to 
struggle with challenges in relationships at work, continued 
isolation, and positive events.  The veteran was under a 
tremendous stress since May, as the sole support for her and 
husband, and anticipating heart transplant surgery for her 
husband.  A subsequent evaluation revealed that the veteran 
appeared tired.  Her affect was mildly constricted and her 
mood was depressed.  There was no evidence of thought 
disorder or suicidal or homicidal ideation.  The diagnosis 
was depressive disorder, not otherwise specified.  In a 
subsequent session, the veteran's mood was described as 
improved.  

VA outpatient treatment records dated from January to 
December 1998 show the following:

In January, the veteran was described as stable, but somewhat 
emotional due to the stress of her husband's heart transplant 
operation.  

In February, it was noted that the veteran was in an 
adjustment phase, transitioning from her husband's life 
threatening experience.  

In March, the veteran reported that she experienced problems 
with a co-worker regarding changes in the laboratory.  It was 
noted that the veteran was stable.  In a follow-up session it 
was noted that the veteran experienced anxiety and put 
pressure on herself to perform above her typically high 
standards.  

In May, it was noted that the veteran's anxiety and 
depression had worsened due to impending changes of her 
spouse's return, moving, and starting a new job.  She was 
diagnosed with major depressive disorder and PTSD due to 
sexual trauma in military.  

In June, the veteran was seen with complaints of depressive 
symptomatology.  She also reported alleged instances of 
sexual harassment while in service.  

On July 17, a mental health assessment was conducted.  The 
veteran's stressors included husband's cardiac transplant, 
husband's legal matters, financial problems, and 
dissatisfaction with occupation.  She complained of 
concentration problems, forgetfulness, insomnia, fatigued, 
low self esteem, feelings of hopelessness, anhedonia, 
suicidal ideation.  She also reported intrusive thoughts, 
nightmares, and flashbacks relating to incidents of sexual 
harassment during service.  

On mental status examination, it was noted that the veteran 
cried and showed slight psychomotor retardation.  Her speech 
was fluent and goal directed but monotone.  Her mood was 
described as sad and affect was slightly restricted.  She was 
alert and oriented times four.  Immediate and remote memory 
was intact.  Judgment and insight was described as good.  Her 
thought process was noted to be congruent and goal directed.  
There was no evidence of flight of ideas, or blocking, and no 
loose associations.  There was reported insomnia and non-
existent sex drive.  

The impressions were: Axis I- major depression, single 
episode with underlying dysthymia, rule out PTSD, Axis II- 
rule out borderline, Axis III- tinnitus, Axis IV-spouse 
health, legal, financial, and employment, Axis V- GAF 50-60.  

Records dated from August to December show that the veteran 
was somewhat better due to change in medication.  She also 
reported that she was having a fair amount of conflict at 
work.  

VA outpatient treatment records dated in January 1999 show 
that veteran was somewhat better on new medications but 
continued to experience sleep deprivation.  

The veteran was accorded a VA examination in February 1999.  
At that time, she reported in detail three incidents in which 
she was sexually harassed and one incident in which she was 
threatened and stalked for her support of a female who was 
harassed.  She reported intrusive daily thoughts of the 
sexual harassment.  She also reported nightmares 
approximately twice a month.  She report that she experienced 
sleep disturbance, irritability, and startle response as well 
as avoidance symptomatology.  

On examination, she was described as pleasant and 
cooperative.  It was noted that she cried throughout the 
examination.  Her mood appeared to be clinically depressed.  
There was no evidence of thought disorder.  Responses 
elicited were relevant to questions asked.  

The examiner noted that the veteran's major depressive 
disorder impaired her social functioning to a moderate degree 
and her occupational functioning to a mild degree. It was 
noted that she also met the criteria for PTSD secondary to a 
series of sexual harassment experiences during service.  The 
PTSD impaired her social and occupational functioning from a 
mild to moderate degree.  It was noted that she had had seven 
different jobs in the past five years.  

The diagnoses were: Axis I- major depressive disorder, mild 
to moderate (primary), PTSD, Axis II- deferred, Axis III- see 
medical records, Axis IV- problems with occupation, social 
support, and GAF related to major depression 60, GAF related 
to PTSD 65, Total GAF 65. 

Pertinent Law and Regulations

The appellant's claim is well grounded. 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  When a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to the November 1996 amendments, a 10 percent 
disability rating was provided for dysthymic disorder when 
less than criteria for the 30 percent rating were shown, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
disability rating for major depressive disorder was provided 
when there was a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The next higher rating, 50 percent, was 
warranted when the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired and there was considerable industrial 
impairment.

Under the old criteria a 70 percent disability evaluation is 
provided when the ability to establish and maintain effective 
or favorable relationships with people was severely impaired.  
The psychoneurotic symptoms are of severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 100 percent disability evaluation was provided when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
treatment from mature behavior, demonstrably unable to obtain 
or retain employment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991). 

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993); 57 Fed. Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c).  

Following the November 1996 amendments to the Rating 
Schedule, a 10 percent rating requires evidence of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by medication.  A 30 percent 
rating requires evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating requires 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Under the new criteria a 70 percent evaluation requires the 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent disability 
evaluation for PTSD requires total occupational and social 
impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger or hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The new regulations could not be applied prior to their 
effective date.  38 U.S.C.A. § 5110(g) (West 1991); see 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Analysis

Entitlement to an initial disability rating greater than 10 
percent for the appeals period prior to July 17, 1998.

The evidence of record shows that the veteran was assigned a 
10 percent evaluation for dysthymia, effective from March 10, 
1994.  The assignment was increased to 30 percent disabling, 
effective form July 17, 1998. 

A review of the evidence discloses that prior to July 17, 
1997, the veteran was assessed as having GAF scores, which 
were at most indicative of mild disability.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
PSYCHIATRIC DISABILITIES, Fourth Ed., 1994 (DSM-IV), 38 
C.F.R. §§ 4.125, 4.130 (1999).  The evidence of record shows 
GAF scores ranging from 71 to 75, which would be indicative 
of less than mild symptomatology.  

The veteran was described as pleasant, cheerful, and 
reactive.  At times she reported increased stress due to the 
illness of her husband while maintaining full time 
employment.  However, the important point is that she was 
able to maintain full time employment without any reported 
impact from her service connected psychiatric disability.  
Mental status examinations were generally reported to be 
within normal limits.  Clearly, these findings do not meet 
the criteria for a rating in excess of 10 percent.  

At the time of one psychiatric appointment on April 8, 1997 
the veteran reported excessive sleep and loss of energy.  
While the psychiatrist described her major depressive 
disorder as moderate, a psychologist reported a GAF score of 
71 on the same date.  The psychologist's assessment was 
consistent with findings on the VA examination in September 
1997, when the veteran was found to have a GAF of 75.  

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for any period prior to 
July 17, 1998.  38 C.F.R. § 4.7 (1999). 

Entitlement to a disability rating greater than 30 percent 
subsequent to July 17, 1998.

The criteria for an evaluation in excess of 30 percent have 
not have not been met, as the veteran has not been shown to 
have occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

On the 1999 VA examination the veteran's major depressive 
disorder was found to impair her social functioning to a 
moderate degree and her occupational functioning to a mild 
degree.  Her PTSD impaired her social and occupational 
functioning from a mild to moderate degree.  There were also 
no suggestions, as discussed above, that the veteran's 
symptoms resulted in considerable social and industrial 
impairment.  Moreover, the reported combined GAF was 65, 
indicative of some mild symptoms.  

No examiner has found the veteran to have more than definite 
impairment.  While some social impairment has been reported, 
the veteran has not been reported to have reduced reliability 
and productivity.  She has remained employed full time, 
albeit with frequent job changes.  VA examinations and 
outpatient treatment records have generally shown an 
appropriate affect, and have not reported panic attacks, 
abnormal speech patterns, or impairment of memory or 
judgment, such as would be necessary for an evaluation in 
excess of 30 percent under the new criteria.  Therefore the 
Board concludes that she does not meet the criteria for an 
evaluation in excess of 30 percent at any time since July 17, 
1998.


ORDER

Service connection for a hip disability is denied.

An initial disability rating greater than 10 percent for 
major depressive disorder with post traumatic stress disorder 
(PTSD) for the appeals period prior to July 17, 1998, is 
denied.  

A rating in excess of 30 percent for major depressive 
disorder with PTSD for the period from July 17, 1998, is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

